ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
SOC LLC (dba SOC Nevada LLC)                )      ASBCA Nos. 59673, 59674
                                            )
Under Contract No. W52PlJ-l l-D-0002        )

APPEARANCE FOR THE APPELLANT:                      Hal J. Perloff, Esq.
                                                    Husch Blackwell LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ James P. Leary, JA
                                                   LTC Jose A. Cora, JA
                                                   CPT Jessica E. Edgell, JA
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

       Appellant's counsel having advised the Board that appellant has received the
settlement amount agreed to in the alternative disputes resolution proceeding held at the
Board on 27-28 October 2015, and appellant having moved to dismiss these appeals with
prejudice, these appeals are hereby dismissed with prejudice.

      Dated: 17 February 2016




                                                Administrative Jud e
                                                Armed Services Boar
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59673, 59674, Appeals of SOC LLC
(dba SOC Nevada LLC), rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals